 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1121 
 
AN ACT 
To authorize a land exchange to acquire lands for the Blue Ridge Parkway from the Town of Blowing Rock, North Carolina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Blue Ridge Parkway and Town of Blowing Rock Land Exchange Act of 2009. 
2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)TownThe term Town means the Town of Blowing Rock in the State of North Carolina. 
(3)MapThe term map means the National Park Service map titled Blue Ridge Parkway, Proposed Land Exchange with Town of Blowing Rock, numbered 601/90,000A, and dated April, 2008. 
(4)ExchangeThe term exchange means the exchange of land authorized by section 3(a). 
3.Land exchange 
(a)In GeneralSubject to subsection (d), the Secretary may exchange approximately 20 acres of land within the boundary of the Blue Ridge Parkway that are generally depicted on the map as Blowing Rock Reservoir, for approximately 192 acres of land owned by the Town that are generally depicted on the map as Town of Blowing Rock Exchange Lands. 
(b)Map availabilityThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(c)TimingThe Secretary shall seek to complete the land exchange not later than three years after the date of the enactment of this Act. 
(d)Applicable laws; terms and conditionsThe exchange shall be subject to— 
(1)laws, regulations, and policies applicable to exchanges of land administered by the National Park Service, including those concerning land appraisals, equalization of values, and environmental compliance; and 
(2)such terms and conditions as the Secretary considers appropriate. 
(e)Equalization of valuesIf the lands proposed for exchange are found to be not equal in value, the equalization of values may be achieved by adjusting the acreage amounts identified in subsection (a). 
(f)Boundary AdjustmentUpon completion of the exchange, the Secretary shall adjust the boundary of the Blue Ridge Parkway to reflect the exchanged lands. 
(g)AdministrationLands acquired by the Secretary through the exchange shall be administered as part of the Blue Ridge Parkway in accordance with all applicable laws and regulations. 
(h)Future Disposition of PropertyIf the Town desires to dispose of the reservoir property that is the subject of the exchange, the Secretary shall have the right of first refusal to acquire the property for the Blue Ridge Parkway. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
